Citation Nr: 1733669	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  09-16 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating from June 5, 2008, to January 25, 2011, and a rating in excess of 10 percent thereafter, for atopic eczema.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from January 1996 to October 1999.

This matter came before the Board of Veterans' Appeals (Board) on appeal from August 2010 and June 2012 decisions of the San Diego, California, Regional Office (RO). In March 2014, the Veteran was afforded a videoconference hearing before a Veterans Law Judge. A hearing transcript is in the record. In July and December 2015, the Board obtained medical opinions from a Veterans Health Administration (VHA) dermatologist. In May 2016, the Board remanded the appeal to the RO for additional action.

In February 2017, the Veteran was informed that the Veterans Law Judge who had conducted his March 2014 Board hearing was no longer employed at the Board and he, therefore, had a right to an additional hearing before a different Veterans Law Judge. In March 2017, the Veteran indicated that he did not want an additional Board hearing.

The issues of service connection for headaches, a neck disorder, a traumatic brain injury (TBI), hammer toes, and bilateral knees have been raised by the record on May and June 2017 Fully Developed Claim forms, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

During the period on appeal, the Veteran's atopic eczema caused flare-ups on his legs, arms, trunk, and scalp; caused three scars and hyperpigmentation on his legs; and required the daily use of shampoos, topical corticosteroids and antihistamines, and oral doxycycline.


CONCLUSION OF LAW

The criteria for a rating of 60 percent, since June 5, 2008, for atopic eczema have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Eczema is rated according to diagnostic code 7806. A noncompensable rating is warranted for eczema covering less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period. A 10 percent rating is warranted for eczema covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. A 30 percent rating is warranted for eczema covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent rating warranted for eczema covering More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7086 (2016).

Diagnostic code 7806 states that eczema can alternatively be rated as disfigurement of the head, face, or neck under diagnostic code 7800 or for scars under diagnostic codes 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7086.

The Federal Circuit has said that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied.'" The Federal Circuit did not rule out the possibility that topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, but concluded that this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy. Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601, at *9-10 (Fed. Cir. July 14, 2017).
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where, as here, the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, the entire history of the disability must be considered. See Fenderson v. West, 12 Vet. App. 119 (1999).

Private treatment records dated between April and October 2000 indicate the Veteran was treated for eczema covering, at different periods, his left axilla area, arms, chest, and scalp. At a July 2010 VA examination, the Veteran reported previous eczema patches on the left lower leg, belt line, chest, and both forearms. At the examination, he had three active lesions on the chest, neck, and lower right leg. The examiner noted that the patches active at that time covered less than 1 percent of the total body area. VA treatment records dated between September and October 2010 indicate that the Veteran had eczema on his hands and legs and that he was prescribed several topical creams. Photographs submitted by the Veteran dated in 2010 and 2011 indicate eczema flare-ups occurred throughout the body.

May 2012 written statements from the Veteran and his spouse indicate that he had frequent eczema flare-ups which caused pain, loss of sleep, prevented him from wearing his necessary work attire and being able to get haircuts, and that the strength of the topical treatments prevented him from having contact with his children. A May 2012 VA examination report states that the Veteran's eczema was spreading and, at that time, he had a patch on his left leg that never went away. He reported weekly flare-ups. He reported difficulty wearing a tie at work when flare-ups occurred on the neck. The examiner noted that the Veteran had no scarring or disfigurement and stated that he had been treated with constant or near-constant topical corticosteroids. The examiner did not indicate what percent of the total body area was covered by eczema.

In July 2013, the Veteran saw a new dermatologist. A private treatment record from that time states that the Veteran had previously tried oral medication with some success. The clinician prescribed several topical creams and a daily prescription of oral doxycycline. A November 2014 VA examination report states that the Veteran had been treated with constant or near-constant oral doxycycline, topical corticosteroids, and other topical medication for his eczema. The examiner stated that eczema covered between 5 and 20 percent of the Veteran's exposed skin. A November 2014 VA treatment record indicates that the eczema involved the scalp, hands, and, to a lesser degree, the arms, legs, and trunk. He was using ketoconazole shampoo, a corticosteroid cream, and oral doxycycline. 

At his March 2014 Board hearing, the Veteran testified that he was taking oral doxycycline and using topical creams. He reported that at least half his body experienced eczema flare-ups, although not all areas had flare-ups at the same time. He stated that he gets flare-ups weekly and that weather changes and stress exacerbated his disorder. He also testified that having to use the corticosteroid cream on his hands prevented him from holding his newborn child because he did not want to expose her to the medication.

January 2015 disability benefits questionnaires completed by the Veteran's private dermatologist indicate that he had three scars caused by his eczema. A July 2015 VHA medical opinion was completed without the Veteran's full records and a December 2015 VHA addendum opinion stated that the oral doxycycline was prescribed for a different disorder, but failed to address the VA treatment records and November 2014 VA examination report stating that it was prescribed for the Veteran's eczema. Therefore, these opinions are of low probative value.

In a July 2016 VA medical opinion, the examiner noted that the Veteran did not have any scarring, but did have hyperpigmented patches on both legs. He stated that the Veteran's treatments included shampoos, topical antihistamines, oral doxycycline, and constant or near-constant use of topical corticosteroids. He specified that the doxycycline was systemic. A December 2016 VA treatment record indicates that the eczema involved the scalp, hands, and, to a lesser degree, the arms, legs, and trunk. He was using ketoconazole shampoo, a corticosteroid cream, and oral doxycycline.

During the period on appeal, the Veteran's atopic eczema caused flare-ups on his legs, arms, trunk, and scalp; caused three scars and hyperpigmentation on his legs; and required the daily use of shampoos, topical corticosteroids and antihistamines, and oral doxycycline. Given these facts, the Board finds that the Veteran's disorder most closely approximates a rating of 60 percent for the use constant or near-constant use of systemic therapy. 38 C.F.R. § 4.7. As the rating criteria for eczema indicates that the disorder should be rated either under the criteria in 38 C.F.R. § 4.118, Diagnostic Code 7806, or for disfigurement or scars, depending on the predominant disability, a separate rating for scarring and hyperpigmentation is not warranted and would constitute pyramiding. See 38 C.F.R. § 4.14. The ratings for disfigurement or scarring would be less than the 60 percent rating under diagnostic code 7806. Therefore, rating the Veteran's disorder under diagnostic code 7806 is most beneficial to the Veteran. A 60 percent rating for eczema is the maximum rating for this disorder.


ORDER

An initial rating of 60 percent for atopic eczema since June 5, 2008, is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


